Citation Nr: 0940789	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to March 8, 2007 and in excess of 20 percent 
from March 8, 2007, for degenerative joint disease (DJD) of 
the right foot.  

2.  Entitlement to a disability rating in excess of 10 
percent for DJD of the left foot.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004 decisions, the RO denied 
entitlement to an increased rating for DJD of the left and 
right foot, each rated at 10 percent disabling.  While the 
appeal was pending, and specifically in a November 2008 
determination, the RO granted a 20 percent rating for the 
degenerative joint disease of the Veteran's right foot 
effective from March 8, 2007 and continued a 10 percent 
rating prior to that date.  

The Veteran has not expressed satisfaction with the increase 
evaluation granted for the degenerative joint disease of his 
right foot.  Thus, this matter remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (holding that, where there 
is no clearly expressed intent to limit the appeal, VA is 
required to consider entitlement to all available evaluations 
for that disorder).  The 10 percent rating for the 
degenerative joint disease of the Veteran's left foot remains 
unchanged.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in July 2009.  A 
transcript of the hearing is associated with the claims 
folder.  Received on the date of the hearing presentation in 
July 2009 was additional evidence, along with a waiver of 
initial RO consideration.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  

REMAND

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  

In the present case, the Veteran contends that the service-
connected DJD of his feet is more severe than is indicated by 
the currently assigned evaluation for each foot and that, as 
such, a higher rating is warranted.  The Board finds that a 
remand is indeed necessary in order to obtain more current 
medical evidence, including another VA examination that 
consists of a physical examination of the Veteran as well as 
a review of his more recent treatment records.  

Specifically, since the most recent VA examination of May 
2007, the Veteran has testified at the July 2009 hearing that 
he is currently being treated at the VA Medical Center (VAMC) 
in Dublin, Georgia and that he was scheduled to have a 
meeting with two podiatrists later in the month to discuss 
possible surgery.  He also indicated that the podiatrists who 
have suggested surgery have consulted with his primary care 
doctor, Dr. M.  The Veteran did not clarify whether his 
primary care doctor was VA or private.  

The Board notes that the most recent medical records received 
from the Dublin VAMC are dated in March 2007.  An attempt 
should be made to obtain records of any foot treatment that 
the Veteran may have received at this facility since that 
date, as well as any other records that he indicates may be 
pertinent to his claim.  Additionally, another VA examination 
should be scheduled to allow for review of any additional 
evidence received and for a current physical examination of 
the Veteran's feet.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding treatment records from 
the VAMC in Dublin, Georgia dated from 
March 2007 to the present should be 
requested, particularly reports pertaining 
to treatment for the feet as of July 2007 
and thereafter (to include any recent 
records pertaining to possible surgery).  
A response, negative or positive, should 
be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
the records would be futile.

2.  The Veteran should be asked to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers (other than the VAMC in Dublin, 
Georgia), VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his feet.  The Veteran 
should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, 
notify the Veteran of such and describe 
the efforts used in requesting these 
records.  

3.  After the completion of the above, the 
Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and extent of the service- 
connected DJD disorder of his feet.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination, and the examination report 
must be annotated in this regard.  All 
indicated tests and studies should be 
undertaken.  

After a review of the claims file, it is 
requested that the examiner assess the 
nature and extent of the DJD of the 
Veteran's feet.  All pertinent pathology 
should be annotated in the examination 
report.  In particular, the examiner 
should fully describe any deformity, pain, 
calluses, or swelling affecting each foot.  

Also, the examiner should record the 
ranges of motion of the Veteran's left and 
right feet and ankles in degrees.  The 
examiner should include the normal ranges 
of motion of the feet and ankles.  

Additionally, the examiner should be 
requested to determine whether the 
Veteran's left foot and/or right foot 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

The examiner should also address the 
impact of the Veteran's service-connected 
foot disabilities on his ability to work.  

4.  Thereafter, re-adjudicate the 
Veteran's claims for increased ratings for 
the DJD of his feet.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


